Citation Nr: 0202595	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for duodenal ulcer disease 
with hiatus hernia and gastroesophageal reflux disease 
(GERD), status post-fundoplication, antrectomy and vagotomy, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1971 to October 
1982.

This appeal is from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In May 1999, the appellant 
and his spouse testified at a hearing before the undersigned, 
who is the member of the Board of Veterans' Appeals (Board) 
designated to hold the hearing and to decide his appeal.  
38 U.S.C.A. § 7107(c) (West Supp. 2001).  The Board remanded 
the case in February 2000, and it is now returned to the 
Board

In his substantive appeal, the veteran reported problems with 
his teeth; from context he apparently attributed the problems 
to his service-connected GI disorder.  In a statement of 
August 2000, he apparently attributed psychiatric symptoms to 
his service-connected GI disorder.  These matters are 
referred to the RO.


FINDINGS OF FACT

1.  Symptoms of post-gastrectomy syndrome are the 
predominant, disabling manifestations of the veteran's 
service-connected duodenal ulcer disease with hiatus hernia 
and gastroesophageal reflux disease (GERD), status post-
fundoplication, antrectomy and vagotomy.

2.  The veteran suffers moderate symptoms of post-gastrectomy 
syndrome comprising episodes of epigastric disorders with 
subjectively reported nausea and sweating and characteristic 
mild circulatory symptoms of elevated heart rate without 
demonstrated hypotension after meals, but with frequent, not 
consistent diarrhea, and weight loss.

3.  The veteran does not suffer severe symptoms of dumping 
syndrome such as nausea or vomiting in severe degree, 
hypoglycemia, or weight loss with malnutrition and anemia.


CONCLUSIONS OF LAW

1.  The veteran's duodenal ulcer disease with hiatus hernia 
and gastroesophageal reflux disease (GERD), status post-
fundoplication, antrectomy and vagotomy is appropriately 
rated as for post-gastrectomy syndrome.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.113 (2001).

2.  A schedular disability rating in excess of 40 percent for 
post-gastrectomy syndrome is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.111, 4.112 
& note, 4.114, Diagnostic Code 7308 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

All medical records are VA records unless otherwise noted.  
The veteran's service-connected disability is as identified 
in the issue, above.  In context of this claim, the common 
medically used term "dumping syndrome" is used.  See 
38 C.F.R. § 4.111 (2001).

Service medical records show the veteran had gastrointestinal 
problems in service, with radiographic studies in June 1978 
and July 1981 showing a probable duodenal ulcer and a sliding 
hiatal hernia.  At six feet, two inches tall, he weighed 199 
pounds at entrance and 206 pounds at separation.  His build 
was described as heavy in both entrance and separation 
examination reports.  In April 1983, VA granted service 
connection for duodenal ulcer by history.

Gastrointestinal (GI) and nutrition clinic records of 
February to June 1987 show the veteran's weight as increasing 
from 253 to 261 pounds.  His high calorie, high fat diet was 
described, and his major diagnoses in the nutrition clinic 
records were obesity and esophageal reflux.  He was noted to 
be at multiple medical risks because of obesity.  A March 
1989 hospital summary reveals that after several years of 
ongoing gastrointestinal (GI) problems, primarily esophageal 
reflux despite ongoing medical treatment and healing of an 
ulcer, the veteran had Nissen fundoplication surgery for 
treatment of hiatal hernia in March 1989.

In July 1992, based on the medical record nearest in time to 
two years prior to June 1994 surgery, the veteran weighed 238 
pounds.  His weight decreased from 239 to 230 pounds, his 
lowest weight in the two years prior to the June 1994 
surgery, during the period from January 9 to 25, 1993.  On 
examination in March 1993, the veteran reported that his 
weight typically fluctuated over a 10 to 15 pound range 
during a year.  He weighed 242 pounds in March 1993.

On examination in May 1994, the prior surgery and ongoing 
failure of medical management of his GI problems were noted.  
He complained subjectively of nausea, vomiting, indigestion, 
cramping pain, fatigue and occasional diarrhea; there was no 
evidence of recent bleeding or weight loss.  Objectively, he 
weighed 257 pounds.  Examination produced a diagnosis of 
duodenal ulcer disease in remission; hiatus hernia with 
reflux status post-fundoplasty with recurrent symptoms; and 
duodenitis.

In June 1994, the veteran underwent pre-operative 
esophagogastroduodenoscopy (EGD) for diagnostic purposes, and 
antrectomy, vagotomy, and Nissen fundoplication surgical 
procedures as treatment for peptic ulcer disease with 
gastroesophageal reflux disease.  Admission physical 
examination showed the veteran in generally good health and 
state of nutrition.  A preoperative nutritional screening 
noted his usual weight as 251 pounds and his ideal weight as 
197 pounds.

Post-operative follow-up notes from June 21, 1994, to May 
1996 show the veteran complained of diarrhea, cramping, and 
diaphoresis after meals.  He was determined to be having 
post-GI surgery dumping syndrome, which assessment was 
consistently repeated on follow-up examinations.  He was 
tried on multiple medications to control diarrhea and other 
symptoms.  In July 1994, he reported he was eating three 
meals daily.  In January 1995, he called the GI clinic from 
work seeking urgent care for frequent diarrhea.  He reported 
that he was missing a lot of work, and that he was eating one 
meal a day and he was miserable.  He was again advised to eat 
small meals frequently.  In September 1995, a one-year 
follow-up EGD was normal.  He was then noted to continue 
having dumping syndrome.  He complained of right upper 
quadrant pain not associated with meals, no dyspepsia, no 
dysphagia, and positive belching.  His weight in June 1994 
was 232 pounds and in May 1996 his weight was 224 pounds, 
reaching a post-operative high of 246 pounds in August 1994.  
He was found to be in a good state of nutrition when his 
nutritional status was reported.

On VA examination in February 1996, the veteran reported a 
prior medicinal regimen including anti-spasmotics, anti-
colonurgics, H-2 blockers and antacids, but he was on no 
medication currently.  Subjectively, he complained of sharp 
pain in the epigastric area and frequent nausea without 
vomiting.  He reported eating small meals to avoid marked 
dumping syndrome symptoms including sweating, clamminess, 
anxiety, cramping abdominal pain and six to eight loose bowel 
movements in 30 minutes.  He reported that most symptoms 
resolved within three hours, and that these symptoms were 
essentially a daily occurrence.  He reported eating a light 
breakfast on work days and avoiding food until returning 
home.  Examination revealed the abdomen to have a large 
surgical incision in the left lower quadrant and to be flat 
and soft, tender in the epigastric area, but without masses 
or organomegaly.  The veteran's current weight was 217 
pounds, with a maximum of 224 in the past year.  There was no 
periodic vomiting, recurrent hematemesis, or melena.  
Regarding presence or absence of anemia, the examiner 
referenced complete blood count laboratory values, which were 
within the stated reference range for all blood components, 
except mean corpuscular hemoglobin, which was high.

A May 1996 statement from the veteran's then-employer 
reported that he had missed approximately 60 days of work 
since his June 1994 surgery.

In August 1996, the veteran and his wife testified before a 
VA hearing officer, describing his symptoms essentially as he 
did to the February 1996 VA examiner, adding that he also had 
dizziness, shakes, and fluctuating blood pressure, according 
to measurements taken after eating by nurses with whom he 
worked.  He reported his current weight as 200 pounds.  He 
reported that his loss of 60 days of work in two years was 
primarily because of his stomach problems.  He reported that 
eating small meals did not control his symptoms, and he did 
not eat at work, because he would be incapacitated for four 
hours after eating, and he could not tolerate that at work.  
His wife corroborated that the veteran had dumping symptoms 
regardless of the size of his meals.

Outpatient records from September 1996 to August 1997 reveal 
ongoing complaints and medical management of dumping 
syndrome, repeatedly assessed as stable or with little 
changes.  In September 1996, he weighted 217 pounds.  When 
seen in the neurology service for unrelated reasons in March 
1997, his weight was 230 pounds.  In March 1997, he sought a 
pre-employment examination and a letter stating he was 
physically able to work.

On examination in August 1997, the examiner took a history 
from the veteran, his medical records being unavailable to 
the examiner.  Subjectively, the veteran reported no 
vomiting, hematemesis, or melena.  He reported severe dumping 
syndrome, occurring at least once a day and lasting from a 
few minutes to two to three hours with atypical symptoms.  
The veteran reported that soon after meals, he developed 
weakness, fatigue, cramping abdominal pain, sweatiness, 
drowsiness, and severe cramping diarrhea with multiple liquid 
bowel movements.  He reported his stool was always soft and 
he never had constipation.  He denied colic but reported 
nausea and distention and complained of chronic cramping 
abdominal pain.  On objective examination he was well 
developed and well nourished and weighed about 201 pounds.  
He had generalized abdominal tenderness, particularly in the 
lower abdomen.  The examiner also noted no masses, no 
tenderness, and no organomegaly.  Weight loss from 258 pounds 
in 1994 to 201 pounds currently was noted.  The examiner 
noted that the veteran had a complete blood count and an 
upper GI (UGI) series.  The examiner reported there was no 
indication of anemia.  The UGI series showed post-operative 
changes as noted with no acute peptic disease seen at this 
time.  The diagnosis was long history of chronic GI disease, 
status post-operative with current severe dumping syndrome.

The veteran sought private emergency room treatment on the 
morning of August 15, 1997, for complaints of abdominal pain 
for an hour and a half, without nausea or vomiting; he 
reported his last bowel movement had been yesterday.  The 
emergency room report noted he arrived himself, by car, and 
walked into the emergency room.  His triage classification 
was non-urgent.  On examination he was awake, alert, and 
oriented, in no acute distress with even, unlabored 
respiration.  His blood pressure was 140/72.  His abdomen was 
soft with right upper quadrant tenderness.  His blood glucose 
was high at 143 mg/dl, referenced to a normal range of 75 to 
110 mg/dl.  The assessment was possible gastroparesis.

The veteran was seen three times in December 1997 for chest 
pain shown to have begun about three one afternoon while 
riding a horse.

In his January 1998 substantive appeal, the veteran reported 
that his dumping syndrome began within half an hour after 
meals and lasted for more than three hours, and that he could 
not function when he had the symptoms.  He reported, in 
essence, that incapacitating episodes persisted despite 
eating small meals without a beverage.  He reported losing 
muscle tone in his arms and legs since his surgery and having 
decreased energy.  He reported feeling weak, dizzy and having 
severe shakes three or four times a week.

Outpatient records from January to February 1999 reveal that 
dumping syndrome did not respond to small meals.  Symptoms 
were essentially unchanged during that time.  His weight 
varied from 201 pounds in April 1998 to 187 pounds in August 
1998, to 197 pounds in October 1998, when it was described as 
stable.  In August 1998, he complained of feeling badly and 
continuing to lose weight.  His weight was said to be 
decreasing with avoidance of meals due to dumping syndrome.  
His blood pressure was 133/87.  He was assessed as having 
continued severe distress due to dumping syndrome.  In 
October 1998, he was assessed with severe dumping syndrome 
and cautioned to strict adherence to post-gastrectomy diet.  
He had an EGD with small bowel biopsy to rule out 
malabsorption.  The EGD was negative for esophagitis.  Biopsy 
of the duodenum was positive for reflux esophagitis.  Small 
bowel biopsy was negative for malabsorption.  In December 
1998, the veteran was seen for continued severe dumping 
syndrome and continued weight loss by his report.  The 
clinician noted that he weighed 194 pounds and in fact had 
gained weight since a 187-pound low in July 1998.  His 
medications were adjusted to attempt to manage reflux and 
diarrhea.

In a May 1999 hearing before the undersigned, the veteran 
described his dumping syndrome symptoms.  He stated he was 
currently weak and run down most of the time and that he had 
lost much body weight and muscle weight since his surgery, 
reducing from 258 pounds pre-operatively to 187 pounds last 
week with his clothes on.  He reported that he worked as a 
CST (certified surgical technician), and when dumping 
syndrome hit, he could not function because he would get weak 
and have cold sweats, shakes, and diarrhea four or five times 
within an hour or two starting 15 to 30 minutes after eating.  
He stated he had symptoms after some meals and not after 
others.  He reported circulatory changes after meals.  He 
said he had cold sweats and clammy skin after eating, and he 
reported increases of 20 to 30 percent in his blood pressure 
as measured by nurse coworkers.  He reported having symptoms 
almost daily.  He reported decreased strength since his 
surgery.  He testified he could lift 200 to 225 pounds 
previously, but now found it difficult to lift instrument 
sets in the operating room.  He did not report the weight of 
instrument sets.  He said the only change in the past year 
was for the worse.  He reported that he obtained his 
treatment from VA.  He reported having missed 30 days of work 
in a year, referring to the letter from a prior work 
supervisor that he had submitted into evidence previously.  
Regarding continuing work disruption, he reported he had 
recently been sent home from work twice in less than nine 
weeks because of dumping syndrome.  He stated that he has 
dumping syndrome almost daily, but that he did not have to go 
home from work daily.  He testified that various foods would 
provoke symptoms with one meal but not another, making the 
onset unpredictable.  He reported that he managed to work by 
not eating during the day when he had to work.

The veteran's wife displayed photographs of him taken in 
1993, 1995, and 1998 to demonstrate the extent of his weight 
loss.  She stated that he had lost more weight in the past 
two years than in the previous three.  She reported that the 
veteran was wasting away, was always cold to the touch, and 
that he was "up and down" all night after eating.  She 
noted that he could not win.  If he ate, he could not work; 
if he worked, he could not eat.  

The veteran submitted two May 1999 lay statements and a May 
1999 statement from his primary VA physician at the hearing.  
The lay statements attested to the veteran's loss of weight 
and general poor appearance of complexion and diminished 
strength, capacity for and pleasure in various activities 
since his June 1994 surgery, such as horse back riding.  One 
writer commented on the veteran's emotional changes since the 
surgery.

Dr. W., his primary VA physician, reported that the veteran 
had been under his care for severe dumping syndrome 
attributable to his June 1994 surgery.

In October 1999, the veteran complained of stomach pain; he 
weighed 198 pounds.  He was noted to have little change 
generally, continuing to have frequent diarrhea, especially 
after meals, and episodic right upper quadrant pain.  
Examination was positive for nausea and negative for 
vomiting.  His general appearance was without distress.  
There was no evidence of malnutrition.  Musculoskeletal 
testing revealed good distal and proximal muscle strength.  
Neurologic testing was within normal limits.  The assessment 
was dumping syndrome.

In November 1999, the veteran had a neurosurgical examination 
for unrelated reasons.  Muscle strength was essentially full 
on 12 tested muscle functions.  Abdominal x-ray showed an 
unremarkable gas pattern.

In June 2000, the veteran had a day and a half of hospital 
admission for the purpose of observation and evaluation (O & 
E) of his dumping syndrome.  The reporting physician 
summarized the veteran's medical history regarding GI 
symptoms, surgery, and medical management since service, 
noting weight changes and a stable weight since it was 
measured as 194 pounds in 1998; on current admission his 
weight was 195 pounds.  The veteran was examined on admission 
and laboratory tests were done to establish the significant 
base lines.  A nurse was allocated for 24 hour observation 
and was with him during the entire time.  The nurse recorded 
the symptoms, signs, blood pressure and lab tests on a pre-
organized form to document any signs or symptoms related to 
dumping syndrome.  Three meals were observed: lunch, dinner, 
and breakfast the next morning.  The physician reexamined the 
veteran after breakfast.  Data charts were used to record 
symptoms prior to each meal and at 10, 20, 30, 40, 60, 90, 
120, 150, 180, 210, and 240 minutes after each meal.  
Symptoms listed on the charts were abdominal pain, diarrhea, 
gas, bloating, nausea, vomiting, flushing, palpitations, 
sweating, light headache, syncope/fainting, tremulousness, 
and confusion.  During the period of observation and 
evaluation, no symptoms of nausea, vomiting, 
syncope/fainting, or confusion were noted.

Measurements and observations were made of the veteran in a 
fasting state prior to his first meal; he reported mild 
abdominal pain and a feeling of gaseous distention, otherwise 
feeling fairly well.  After his first meal, lunch, he 
complained of slight worsening of the abdominal pain and 
bloating along with mild headache.  There was no significant 
change in pulse or blood pressure and no orthostatic 
hypotension.  Blood glucose remained within normal range; 
there was no hypoglycemia.  There was no evidence of hemo 
concentration during the next four hours.  There were no 
signs of the sympathetic stimulation that are normally 
observed in severe dumping syndrome.

Observations were made pre- and post-dinner.  The veteran 
again complained of mild abdominal pain and gas with no major 
change in symptoms.  He had no diarrhea, no bloating, no 
nausea or vomiting, no flushing, no palpitations, no syncope 
or fainting, no tremulousness, and no confusion.  Sweating 
was observed only at 40 minutes after the meal.  He again 
complained of light headache, but there was no change in 
heart rate or blood pressure.  Blood glucose again remained 
in the normal post-prandial range, changing from 90 mg/dl 
before dinner, rising to 159 mg/dl post-prandially, and 
returning to normal at 97 mg/dl after two hours.  He did not 
develop any hypoglycemia, and there was no significant change 
in hematocrit, BUN or creatinine over the four hour period.

The following morning, fasting blood sugar, baseline heart 
rate, and blood pressure were measured, and his only symptom 
was mild headache.  After breakfast, he again complained of 
significant epigastric pain, gas, and bloating.  After 30 
minutes, he had flushing and palpitations associated with an 
increased heart rate to 90, which lowered back to 75 after 
two hours.  There was no significant orthostatic hypotension.  
Blood glucose was elevated post-prandially to 256 mg/dl at 20 
minutes and returned to 92 mg/dl at 90 minutes and to 62 
mg/dl by two hours.  He developed diarrhea at 40 minutes 
after the meal and had two or three liquid stools over the 
next one hour.  During this period he appeared slightly 
uncomfortable, but not in major distress.

The examiner's overall assessment was moderate post-
gastrectomy syndrome, symptoms of which were corroborated by 
direct observation as evidenced by the post-breakfast data.  
The examiner noted that direct observation of three meals and 
the veteran's history of symptoms after some meals and not 
others corroborated that the symptoms did not occur after 
each meal.  The examiner noted post-operative weight loss 
from 1994 to 1998, but that the veteran's weight had been 
essentially stable in the 195 to 200 range since 1998.  
Laboratory results showed he did not have anemia, and there 
was no obvious evidence of malnutrition, although the 
examiner noted that a full evaluation might require formal 
nutrition evaluation.  Finally, he opined that the actual 
disabling effects of the veteran's symptoms were very 
difficult to assess, because they could interfere with 
certain types of work but not with others, depending on 
whether the work permitted brief interruptions.  The examiner 
graded the symptoms from mild to moderate in intensity 
following meals, secondary to dumping syndrome.

In August 2000, the veteran submitted a list of points of 
dispute that he viewed as pertinent to the rating of his 
disability, apparently in response to an August 2000 
supplemental statement of the case that the RO issued.  The 
specific points are reported below to provide context for the 
Board's response in consideration of each.


II.  Analysis

A.  Procedure

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001), prescribed VA's duties to notify and assist 
claimants for VA benefits.  VA has promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has informed the veteran of the evidence necessary to 
substantiate his claim for a higher disability rating for his 
GI disorder by providing him the rules governing entitlement 
a higher rating and governing his ultimate responsibility to 
submit evidence in the statement of the case in this appeal.  
Except for the requirement that a claim be well grounded as a 
condition of VA assistance in obtaining evidence (which was 
not at issue in this claim even when the veteran initiated 
it), see 38 C.F.R. § 3.159(a) (2001), the regulation as 
amended to conform to the VCAA is substantially equivalent to 
the rule of which the SOC informed the veteran.  Compare 
38 C.F.R. § 3.159(b), (c) with 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The veteran's submission of information and 
evidence, including testimony and a list of the symptoms of 
the disability for which he seeks increased rating, evidences 
that he is in fact informed about the evidence necessary to 
substantiate his claim.  Consequently, VA has no outstanding 
duty to further inform the veteran about necessary 
information or evidence.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

Except for an instance of emergency treatment, records of 
which the veteran submitted, the veteran testified that his 
treatment for the claimed disorder is obtained from VA 
facilities, and VA has associated its relevant treatment 
records with the veteran's claims file.  VA has examined the 
veteran and obtained a pertinent medical opinion in 
conjunction with the instant claim.  VA has discharged its 
duties to obtain evidence to substantiate the veteran's claim 
of which it has notice and afford medical examination and to 
obtain medical opinion where necessary to decide a claim.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  The Board may proceed to the 
merits of the claim.

B.  Substance

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was initially service connected for an ulcer.  
The grant of service connection has modified over time to 
encompass the development of the veteran's GI pathology.  
Regulation provides that GI conditions be rated according to 
the rating criteria for the predominant symptomatology, 
because of the nature of GI disorders.  38 C.F.R. §§  4.113, 
4.114.  The predominant symptomatology during the time 
pertinent to this claim has been a post-gastrectomy or 
dumping syndrome, for which the rating criteria are as 
follows:

Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia are rated 60 percent 
disabling.  Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss are rated 40 percent 
disabling.  Mild; infrequent episodes of epigastric distress 
with 20 characteristic mild circulatory symptoms or 
continuous mild manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2001).

Regulation distinguishes between types of post-gastrectomy 
symptoms, those manifesting a short time post-prandially and 
those manifesting several hours post-prandially, focusing 
specifically on symptoms that simulate hypoglycemia and 
actual hypoglycemic symptoms.  38 C.F.R. § 4.111 (2001).  The 
Board considers all of the veteran's symptomatology in rating 
his disability, as the medical distinctions noted in section 
4.111 are not dispositive of the level of disability as long 
as the symptoms are shown to be related to the service-
connected GI disability.  See 38 C.F.R. § 4.113 (2001).

The veteran and his wife have testified to the frequency and 
severity of his symptoms, attributing the greatest 
disablement to diarrhea.  The veteran has also reported the 
amount and persistence of his weight loss and asserted the 
weight loss evidences that a higher disability rating is 
appropriate for his dumping syndrome.  Comparison of their 
reports to the objective data reveals that they are not 
accurate reporters of empirical facts, as is revealed by the 
clinical documentation of the veteran's post-operative weight 
loss.  The December 1998 report of continuing weight loss 
despite the recorded data showing consistent weight gain 
since his documented low weight of July 1998 indicates the 
veteran's inaccurate grasp of the empirical facts.  His 
wife's May 1999 testimony of greater weight loss in the past 
two than in the previous three years is also empirically 
incorrect.  He lost more than 50 pounds in the three years 
following surgery, and varied in a range of less than 15 
pounds, between 187 and 201 pounds, from August 1997 to the 
date of the most recent available data.  Consequently, in 
empirical matters such as weight, regarding which the veteran 
and his wife ordinarily are deemed within their expertise as 
laypersons to report, the Board finds the testimony not 
credible except where corroborated by objectively recorded 
data.  Regarding matters that require medical expertise to 
render testimony reliable, such as state of nutrition, 
presence of anemia, circulatory changes, and muscular 
function, the Board finds the veteran's testimony not 
probative, because he lacks medical expertise.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The Board relies upon the 
medical findings.

The lay statements of May 1999 are credible to the extent 
they report the observable loss of weight and the veteran's 
need to absent himself from the social group after eating.  
Those observations are within the writers' competence as lay 
persons.  Espiritu, 2 Vet. App. 492.  The statement are not 
competent evidence of the severity of the dumping syndrome in 
terms of any of the schedular rating criteria, because the 
lay writers are not competent to assert medical opinions or 
conclusions.  Id.

To the extent that one writer reports the veteran's inability 
to engage in previously enjoyed activities as evidence of the 
amount he is disabled, the report must be discounted, as it 
uses as an example horseback riding, which the veteran is 
shown by the record to have done within the time pertinent to 
this claim.

Considering weight loss, regulation affords guidance on the 
significance of weight loss as evidence of the severity of 
conditions of which weight loss is a rating criterion.  
Weight loss is considered not only in reference to standard 
age/height/weight tables, but also relative to the 
individual's predominant weight pattern as shown by the 
records.  "Weight loss" means sustained weight loss 
relative to an established baseline weight pre-dating the 
condition concerned, with weight loss deemed "substantial" 
if more than 20 percent of the baseline weight, "sustained" 
if for longer than three months, and "significant" if 
unregainable despite appropriate therapy.  "Baseline" 
weight is the average weight for two years prior to the onset 
of disease.  38 C.F.R. § 3.112 & note (2001).

For the purpose of this claim, the "disease" at issue is 
dumping syndrome, rather than the GI disease in service.  
Baseline weight is calculated relative to the June 1994 GI 
surgery that resulted in dumping syndrome, rather than 
relative to the onset in service of GI disease, which would 
produce a baseline very near current weight.  The regulation 
does not provide a method of data collection for calculating 
an average weight during a defined time.  The Board uses the 
average of the highest and lowest recorded weights in the two 
years prior to surgery, because that data is available and 
rational, i.e., not arbitrary.  The average of the highest 
and lowest recorded weights during the two years prior to the 
surgery, rounded up to the nearest pound, is 244 pounds (230 
+ 257 / 2 = 243.5).  A "substantial," or 20 percent, weight 
loss is thus 48 pounds.

The June 2000 O & E report stated, and the evidence 
corroborates, that the veteran lost more than 50 pounds, or 
over 20 percent of his baseline weight, between the time of 
the surgery and the July/August 1998 low of 187, when his 
weight began increasing and has been essentially stable in a 
range of about 195 to 200 pounds.  Thus he has had a 
substantial weight loss.  38 C.F.R. § 4.112 & note (2001).  
However, given his entire medical history, he was previously 
obese and at health risk because of it, and he now maintains 
what has long been stated in the medical record to be a 
preferable weight.

The ultimate point of inquiry into ability to regain pre-
disease weight goes to whether the weight loss constitutes an 
impairment of health and ability to function.  That this is 
the question of ultimate concern in rating post-gastrectomy 
syndrome is shown by the appearance of weight loss as a 
criterion for both 40 percent and 60 percent ratings, but for 
a 60 percent rating, the criterion is "weight loss with 
malnutrition and anemia."  Diagnostic Code 7308 (emphasis 
added).  The objective data reveal that the veteran does not 
have anemia, and although the O & E examiner mentioned the 
possibility that malnutrition exists, every medical examiner 
who has commented on the state of the veteran's nutrition has 
opined that he is well nourished.  Thus, although he has not 
regained his pre-operative weight, the failure to return to 
obesity, combined with the stability of a healthy weight for 
his frame and the lack of evidence of anemia or malnutrition 
compel the conclusion that the veteran's weight loss is, 
objectively, commensurate with the current 40 percent rating.

The June 2000 O & E report is the best, most comprehensive, 
most probative evidence of record of the specific symptoms 
and severity of the veteran's dumping syndrome.  These show 
more than mild symptoms after only one of three meals, and 
the reporting physician deemed the symptoms mild to moderate.  
The record shows the veteran has each of the symptoms 
identified in the 60 percent rating criteria except weight 
loss of the type discussed above, but to the lesser degree 
commensurate with the current 40 percent rating.

Regarding the two outpatient reports of severe dumping 
syndrome and the veteran's primary physician's May 1999 
report of severe dumping syndrome, these reports have less 
probative weight than the June 2000 O & E report.  The 
notations of severe dumping syndrome are based on the 
veteran's reports of his symptoms.  There are no documented 
observations of these reported symptoms other than the O & E 
report, despite numerous clinic visits.  The two records of 
urgent visits closest in time to the veteran's complaints of 
current symptoms were the private emergency room visit in 
August 1997, at which time neither diarrhea nor other dumping 
syndrome symptoms were noted, and the August 1998 primary 
care clinic visit, which noted complaints of diarrhea, but of 
the signs and symptoms observed, blood pressure, pulse, and 
temperature, only temperature was low.  The probative value 
of the June 2000 O & E report outweighs the other records as 
evidence of the specific symptoms of the veteran's dumping 
syndrome and of their severity.

The August 1997 VA examination is not probative of the 
specific signs and symptoms of the veteran's dumping syndrome 
or of their severity.  The examiner's report of atypical 
symptoms was unexplained regarding whether they implied 
suspicion of their authenticity.  If deemed authentic, the 
report was uninformative about how the atypical symptoms 
revealed the severity of the dumping syndrome.  As previously 
stated in the Board's February 2000 remand, the veteran's 
disability cannot be rated based on the August 1997 
examination report.

Regarding the veteran's reports of disruption of functioning 
due to the frequency and duration of dumping syndrome 
symptoms, the Board distinguishes between factual testimony 
that has probative bearing on assessing the appropriate 
disability rating and vague assertions that cannot be 
correlated with specific events.  For example, the veteran 
testified that he had to leave work twice in nine weeks.  
Taking that specific testimony as credible, it is probative 
of the frequency with which he is unable to function in his 
employment.  It extrapolates to about 11.5 days per year, 
showing considerable improvement from the two years 
immediately after the surgery when he lost 30 days a year.  
The two years following the veteran's June 1994 surgery are 
not immediately material to the instant rating, as the 
instant claim derives from the August 1997 examination 
construed as a claim.  Thus, other than to show a trend 
historically, as done here, the loss of time from work is not 
an element of evidence of current disability.  See Francisco, 
7 Vet. App. at 58.

The vague testimony about inability to function for up to 
four hours after any meal that results in dumping syndrome 
symptoms is not credible, because it is inconsistent with the 
specifically reported frequency of disruption, and it is not 
probative of the degree of occupational impairment he suffers 
from his disability, see 38 C.F.R. § 4.10 (2001), because it 
does not correlate with any actual impairment in employment 
other than in those instances specifically reported.

The evidence does not show marked interference with 
employment or frequent hospitalization due to dumping 
syndrome, or otherwise reveal an unusual disability picture 
that renders application of the rating schedule 
impracticable.  Consequently, there is no basis for referral 
of the claim to VA personnel authorized for consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2001).

The Board is sympathetic to the distress the veteran suffers 
from his dumping syndrome and the apparent difficulty it 
presents in both medical and life-style management.  The 
veteran asserts that VA ought to place greater weight on the 
disruption of his work caused by the condition.  The amount 
of disruption is as shown by the evidence, discussed above.  
The several degrees of disability rating in the VA rating 
schedule compensate for the average impairment in capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations generally.  The degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).

The June 2000 O & E examiner reported that he could not opine 
about the amount of disablement caused by the veteran's 
disability, because it depended upon the type of work he did.  
It is appropriate that he did not offer such an opinion given 
that he could not determine the amount of industrial 
impairment other than on an individual basis.  The veteran's 
specific employment circumstances are not generally for 
consideration in assessing the affect of the severity of 
dumping syndrome that he suffers in civil occupations 
generally.  The preponderance of the evidence is against 
finding that the severity of his dumping syndrome equates 
with or nearly approximates the severity or degree of 
disablement that warrants a 60 percent disability rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.112 & note, 
4.114, Diagnostic Code 7308 (2001).

Finally, the veteran is entitled to a response to the 
specific points and criticisms in his August 2000 statement.  
Assuming that he directed his comments to the August 2000 
SSOC of record, he noted lack of reference to blood glucose 
elevation (hyperglycemia) on June 24, 2000, as shown in the O 
& E report.  In response, the report was of record, and the 
SSOC shows the RO considered the report, as has the Board.  
Moreover, it is hypoglycemia (low sugar), not hyperglycemia, 
that is a rating criterion for dumping syndrome.

The veteran objects to failure of the SSOC to note his report 
of four to five of "these" episodes a week.  Presumably, 
following as it does his comment on blood glucose, "these" 
episodes are elevations of blood glucose.  In response, the 
veteran is not competent to report, Espiritu, 2 Vet. App. 
492, nor are data from four or five measurements a week of 
blood glucose of record to which there could be a response.  
If the episodes to which the veteran refers are of dumping 
syndrome symptoms generally, he testified to the frequency of 
episodes in hearing testimony of May 1999.  That testimony 
directly to the Board is not reviewed for purposes of an 
SSOC.  It is considered in this decision.

The veteran objects to the failure of the SSOC to note the 
loss of a quarter of his body weight since surgery.  In 
response, the SSOC mentioned the O & E report of the 
veteran's weight.  The SSOC summarized the report, it did not 
transcribe it.  The RO considered the facts regarding the 
veteran's weight loss as an inherent element in applying the 
rating schedule, as did the Board in its analysis above.

The veteran observes no mention of a VA physician's opinion 
of the possible necessity of future surgery.  In response, 
the rating schedule does not provide for prospective 
disability and the probable future course of his disease is 
not an element of rating his current disability.

The veteran asserts that there is no indication that his 
testimony of the duration and frequency of episodes of 
incapacity were considered in rating his disability, or the 
extent of his exhaustion and effort required to function 
daily, or the number of medications he takes daily.  In 
response, the duration and frequency of dumping syndrome 
manifestations have been considered throughout the rating 
process.  His subjective sense of the extent of his 
disablement is a factor that has been weighed with the other 
evidence, but as noted in this decision, the rating criteria 
evaluate the degree of severity with reference to average 
impairment in civil occupations.  The fact that he is taking 
medication is an element of rating certain conditions, e.g., 
hypertension, see 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).  Neither the fact of, the number of, nor the identity 
of his medications are factors in rating his dumping 
syndrome.

The veteran asserts that he actually had other surgical 
procedures than those reported in the record.  In response, 
the specific surgical procedures he had are not an element of 
rating his disability, and it does not matter to this rating 
which procedures were performed.  It is the level of 
disability that is rated, not the cause.

The veteran noted that the SSOC did not refer to the lay 
statements he submitted or to the photographs he displayed at 
his hearing.  In response, the lay statements were not 
addressed in the SSOC, but there was no prejudice to the 
veteran, as they were not dispositive of his rating.  The 
photographs were displayed at the hearing, but not submitted, 
and so were not of record.  The undesigned saw and noted them 
for their contribution to the evidence.

The veteran asserts that his emotional status as a sequela of 
his GI surgery should be an element in rating his disability.  
In response, it is referred to the RO for appropriate action 
as a discrete claim, see INTRODUCTION, above, but emotional 
distress is not a criterion of rating post-gastrectomy 
syndromes.

The veteran lists from his memory symptoms of dumping 
syndrome and he asserts that only two of them cannot be 
verified by laboratory work.  In response, he cites no 
medical text, and his medical assertion is not cognizable as 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The 
symptoms of dumping syndrome are addressed in the record and 
in the decision.

The veteran points out the efforts he has made and the 
actions he has undertaken to comply with VA rating 
requirements.  In response, his compliance is required by 
law.  38 C.F.R. § 3.655 (2001).  The fact of his compliance 
is not itself evidence of the degree of his disability.

He again cites the time lost from work in 1995 and 1996.  In 
response, that evidence and its application to the instant 
case was not addressed in the SOC or the SSOC in the instant 
appeal.  It was considered in a previous decision he did not 
appeal, and its application to the instant case is addressed 
above.


ORDER

A disability rating greater than 40 percent for duodenal 
ulcer disease with hiatus hernia and gastroesophageal reflux 
disease (GERD), status post-fundoplication, antrectomy and 
vagotomy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

